FILED
                            NOT FOR PUBLICATION
                                                                           AUG 26 2015
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


RICK ALLEN HART,                                 No. 11-17375

               Plaintiff - Appellant,            D.C. No. 3:10-cv-01760-JSW

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN,

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                            Submitted August 24, 2015**

Before:        LEAVY, GRABER, and OWENS, Circuit Judges

      Rick Allen Hart appeals pro se the district court’s summary judgment

affirming the Commissioner of Social Security’s denial of his applications for

disability insurance benefits and supplemental security income under Titles II and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
XVI of the Social Security Act. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012), and affirm.

      The administrative law judge (“ALJ”) properly accorded “less weight” to the

contradicted opinion of Dr. Beatrice Song, a treating primary care physician. See

Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014). The ALJ provided

specific and legitimate reasons supported by substantial evidence for giving “the

most weight” to the opinions of another treating physician and an examining

physician. The ALJ explained that the other treating physician had relevant

expertise as an orthopedic specialist, see Molina, 674 F.3d at 1112, that Dr. Song’s

opinion was undermined by evidence that Hart performed substantial gainful

activity during part of the period during which Dr. Song found him disabled, see

Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 692-93 (9th Cir. 2009), and

that Dr. Song’s opinion rested to a large extent on Hart’s self-reports, see Ghanim

v. Colvin, 763 F.3d 1154, 1162 (9th Cir. 2014). Any error in the ALJ’s additional

reasons for according less weight to Dr. Song’s opinion was harmless. See Molina,

674 F.3d at 1115 (an ALJ’s error in providing both valid and invalid reasons for a

finding is harmless if there remains substantial evidence supporting the ALJ’s

decision and the error does not negate the validity of the ALJ’s ultimate

conclusion).


                                          2
      The ALJ did not err in finding that Hart was not fully credible in his

statements regarding disabling pain. The ALJ provided specific, clear, and

convincing reasons for his credibility finding by referring both to the medical

evidence and to the timing of Hart’s sale of his service station business. See

Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007); Burch v. Barnhart,

400 F.3d 676, 680 (9th Cir. 2005).

      The ALJ’s finding that Hart had the residual functional capacity to perform

the full range of sedentary work by August 13, 2007, is supported by the ALJ’s

assessment of the doctors’ opinions.

      The ALJ erred in failing to discuss a lay witness’s statement, but this error

was harmless. See Molina, 674 F.3d at 1114, 1122.

      We do not address the contention, raised for the first time on appeal, that the

ALJ erred by finding that Hart engaged in substantial gainful activity until October

2006. See Greger v. Barnhart, 464 F.3d 968, 973 (9th Cir. 2006).

      AFFIRMED.




                                          3